Opinion by
Hurt, J.
§ 180. Garnishee; not liable on negotiable note, unless, etc. It is impossible to charge the garnishee as the debtor *72of the defendant, unless it appear affirmatively that at the time of the garnishment the defendant had a cause of action against him for the recovery of a legal debt due or to become due by afflux of time. Thus, where the garnishee answered that he had executed to the defendant a negotiable promissory note, upon which he still owed a balance, it devolved upon the plaintiff to prove, in order to hold the garnishee liable, that the note had been transferred by the defendant before the service of the writ of garnishment. [Drake on Attach. § 575; Bassett v. Garthwaite, 22 Tex. 230; Iglehart v. Moore, 21 Tex. 501.]
Beversed and remanded.